Citation Nr: 0914238	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-26 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether a reduction in the Veteran's evaluation for service-
connected right knee ligament relaxation, patellofemoral 
syndrome, from 20 percent to 0 percent was proper.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1978 to July 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  An April 1999 rating decision assigned a 20 percent 
rating for right knee ligament relaxation, patellofemoral 
syndrome, effective from March 1999.

2. In August 2005, the RO issued a decision proposing to 
reduce the Veteran's rating for right knee ligament 
relaxation, patellofemoral syndrome, from 20 to 0 percent 
based on the results of the April 2005 VA examination, 
notified the veteran of the contemplated action and the 
reasons therefor, and informed him of his right to submit 
additional evidence and to appear at a hearing.

3. In October 2006, the RO implemented the proposed reduction 
to 0 percent, effective from January 1, 2007; as of that 
date, the Veteran's right knee ligament relaxation, 
patellofemoral syndrome, was not manifested by recurrent 
subluxation or lateral instability.


CONCLUSION OF LAW

The reduction in the evaluation for right knee ligament 
relaxation, patellofemoral syndrome, from 20 to 0 percent, 
was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.105, 4.1, 4.7, 4.71a, Diagnostic Code 
5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the reduction of the 20 percent 
disability rating to 0 percent, effective from January 1, 
2007, for service-connected right knee ligament relaxation, 
patellofemoral syndrome, was not proper.  He argues that the 
August 2004 surgery on his anterior cruciate ligament (ACL) 
worsened the right knee disability.

Initially, the Board finds that the RO complied with the 
procedures of 38 C.F.R. 
§ 3.105, which requires that the veteran receive appropriate 
notice of the proposed reduction and the reasons for the 
proposal, a period of 60 days to submit additional evidence, 
a period of 30 days to request a predetermination hearing.  
See 38 C.F.R. §§ 3.105(e), (i); 3.500(r) (2008).  The 
evidence does not indicate, nor does the Veteran contend, 
noncompliance with the aforementioned procedural requirements 
for rating reductions.  See 38 C.F.R. § 3.105(e).  Therefore, 
the Board will only focus on the propriety of the reduction.

At the time of the reduction in this case, a 20 percent 
rating for the Veteran's service-connected right knee 
ligament relaxation, patellofemoral syndrome, had 
continuously been in effect since March 15, 1999 (with a 
temporary 100 percent rating from August 2004 to February 
2005 for convalescence after surgery), a period of over 5 
years.  Hence, the provisions of 38 C.F.R. § 3.344(a) and (b) 
apply. The provisions of 38 C.F.R. § 3.344(a) and (b) provide 
that where a Veteran's schedular rating has been both 
continuous and stable for five years or more, the rating may 
be reduced only if the examination upon which the reduction 
is based is at least as full and complete as the examination 
used to establish the higher evaluation.  A rating that has 
been in effect for more than 5 years will not be reduced on 
any one examination, except in those instances where all of 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  The rating 
agency must also take into consideration whether the evidence 
makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  See 38 
C.F.R. § 3.344(a).

Here, the Board finds that 38 C.F.R. § 3.344(a) and (b) were 
complied with because multiple VA examinations were given.  
They were at least as full and complete as the March 1999 VA 
examination.

Next, the Board must determine if the evidence properly 
supported the reduction.  In order for a reduction in rating 
to be sustained, it must appear by a preponderance of the 
evidence that the rating reduction was warranted.  See Brown 
v. Brown, 5 Vet. App. 413 (1993).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the U.S. Court of Appeals for Veterans 
Claims (Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. at 206.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code (DC) 5003 provides that degenerative 
arthritis that is established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, DC 5003 
provides a 20 percent rating for degenerative arthritis with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note (1) 
provides that the 20 pct and 10 pct ratings based on X-ray 
findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under DCs 5013 to 
5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, DC 5003 provides a rating 
of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.  

Separate disability ratings are possible for arthritis with 
limitation of motion under DCs 5003 and instability of a knee 
under DC 5257.  See VAOPGCPREC 23-97.  When x-ray findings of 
arthritis are present and a veteran's knee disability is 
rated under DC 5257, the veteran would be entitled to a 
separate compensable rating under DC 5003 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-
98.

DC 5256 provides ratings for ankylosis of the knee.  
Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling; unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling; extremely be rated 60 
percent disabling.  38 C.F.R. § 4.71a.

DC 5257 provides ratings for other impairment of the knee 
that includes recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the 
knee is rated 10 percent disabling; moderate recurrent 
subluxation or lateral instability of the knee is rated 20 
percent disabling; and severe recurrent subluxation or 
lateral instability of the knee is rated 30 percent 
disabling.  38 C.F.R. § 4.71a.  Separate disability ratings 
are possible for arthritis with limitation of motion under 
DCs 5003 and instability of a knee under DC 5257.  See 
VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a veteran's knee disability is rated under DC 
5257, the veteran would be entitled to a separate compensable 
rating under DC 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.

DC 5258 provides a 20 percent rating for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a.

DC 5259 provides a 10 percent rating for removal of semilunar 
cartilage that is symptomatic.  38 C.F.R. § 4.71a.

DC 5260 provides ratings based on limitation of flexion of 
the leg.  Flexion of the leg limited to 60 degrees is rated 
noncompensably (0 percent) disabling; flexion of the leg 
limited to 45 degrees is rated 10 percent disabling; flexion 
of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) of the same knee joint). 

DC 5261 provides ratings based on limitation of extension of 
the leg.  Extension of the leg limited to 5 degrees is rated 
noncompensably (0 percent) disabling; extension of the leg 
limited to 10 degrees is rated 10 percent disabling; 
extension of the leg limited to 15 degrees is rated 20 
percent disabling; extension of the leg limited to 20 degrees 
is rated 30 percent disabling; extension of the leg limited 
to 30 degrees is rated 40 percent disabling; and extension of 
the leg limited to 45 degrees is rated 50 percent disabling.  
38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings 
may be granted based on limitation of flexion (Diagnostic 
Code 5260) and limitation of extension (Diagnostic Code 5261) 
of the same knee joint). 

DC 5262 provides ratings based on impairment of the tibia and 
fibula.  Malunion of the tibia and fibula with slight knee or 
ankle disability is rated 10 percent disabling; malunion of 
the tibia and fibula with moderate knee or ankle disability 
is rated 20 percent disabling; and malunion of the tibia and 
fibula with marked knee or ankle disability is rated 30 
percent disabling.  Nonunion of the tibia and fibula with 
loose motion, requiring a brace, is rated 40 percent 
disabling.  38 C.F.R. § 4.71a.

In this case, the Veteran has been a assigned a separate 
rating for osteoarthritis of the right knee with limitation 
of extension under DCs 5010 and 5261.  This separate rating 
was 10 percent from August 2003 and was increased to 40 
percent as of February 2008.  That rating is not currently on 
appeal before the Board.  The rating that was reduced and is 
now on appeal is governed by DC 5257 for recurrent 
subluxation or lateral instability.

All of the medical evidence shows no recurrent subluxation 
and no lateral instability during the rating period at issue.  
During the April 2005 VA examination, the examination that 
prompted the RO to propose the rating reduction, the Veteran 
denied instability of the right knee since undergoing the ACL 
surgery.  The examiner confirmed this with objective testing.  
The McMurray's, anterior drawer, and Lachman's tests were all 
negative.  The varus/valgus test was normal.  VA orthopedic 
notes in December 2006 and February 2007 showed anterior 
instability.  The VA orthopedic surgeon who authored the 
February 2007 note attributed the anterior instability to an 
incompetent ACL, despite the attempted reconstructive 
surgery.  This anterior instability was also noted during the 
February 2008 and May 2008 VA examinations.  Again, there was 
found to be no lateral instability or recurrent subluxation.  

The Veteran submitted a second opinion from Orthopaedic 
Associates in February 2007.  This private examination noted 
2+ Lachman with positive pivot and anterior drawer tests.  
The examiner advised the Veteran to readdress the ACL.  This 
examination essentially confirmed the findings of the VA 
orthopedists.  Namely, there continued to be anterior 
instability caused by the ineffective ACL surgery but no 
evidence of lateral instability or recurrent subluxation.

Although it is true that the Veteran's right knee disability 
is worse overall than it was before he underwent the ACL 
surgery, the RO's assignment of an increased rating under the 
arthritis and range of motion criteria (DCs 5010, 5261) 
accounts for that.  The reduction of the separate rating 
under DC 5257 was appropriate due to lack of evidence of 
recurrent subluxation or lateral instability.

Duties to Notify and Assist

VA has a duty to notify and to assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Section 5103(a) specifies the notice that VA shall give to a 
claimant upon receipt of a complete or substantially complete 
application.  See also 38 C.F.R. § 3.159(b).  In a situation 
involving the reduction of a disability rating, however, the 
RO initiates the reduction; the claimant does not apply for a 
rating reduction.  Any required notice in cases of rating 
reduction is satisfied by the notice provided pursuant to 38 
C.F.R. § 3.105(e).  As discussed above, the RO complied with 
the procedural requirements set forth in § 3.105(e).  
Therefore, no additional Section 5103(a) notice is needed in 
this case.








	(CONTINUED ON NEXT PAGE)
ORDER

The reduction from 20 percent to 0 percent of the separate 
rating under Diagnostic Code 5257 for right knee ligament 
relaxation, patellofemoral syndrome, was proper and the 
appeal is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


